Citation Nr: 1428696	
Decision Date: 06/25/14    Archive Date: 07/03/14

DOCKET NO.  10-05 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an increased (compensable) rating for left spontaneous pneumothorax.  


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1955 to September 1960.   

This matter comes before the Board of Veterans' Appeals (Board) from a September 2009 rating decision of the Boston, Massachusetts Regional Office (RO) of the Department of Veterans' Affairs (VA).

In May 2014, a Board hearing was held at the RO before the undersigned; a transcript of the hearing is of record.    
  
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The current rating assigned for the Veteran's left spontaneous pneumothorax appears to be based on a review of VA medical records from 2009.  At his May 2014 hearing, the Veteran asserted that this disability has worsened since that time.  Consequently, a remand is required to afford the Veteran with a VA examination to assess the current severity of the respiratory disability.  Prior to arranging for the examination, the AOJ should obtain all records of VA treatment and evaluation for respiratory disability dated since September 2009.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain all records of VA treatment and evaluation for respiratory disability, dated since September 2009.

2.  Thereafter, arrange for a VA examination by an appropriate medical professional to determine the current severity of the Veteran's left spontaneous pneumothorax disability.  The Veteran's claims folder should be made available for review by the examiner in conjunction with the examination.  

Any indicated tests, including pulmonary function tests, should be performed.  

The examiner should specifically identify the respiratory symptoms, which result from the Veteran's service-connected left spontaneous pneumothorax, as opposed to any non-service connected respiratory disabilities.  

If the examiner is unable to disassociate nonservice-connected respiratory symptoms from the symptoms of the service-connected left spontaneous pneumothorax, the examiner should so state.

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.

3.  Next, review the examination report to ensure that it is in full compliance with the remand instructions.  If there are any deficiencies, take appropriate remedial action, to include obtaining supplemental comment from the examiner.  

4.  Finally, readjudicate the claim.  If it remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant until he is notified.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



